IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,246-07


DRAKE LAFAYETTE WILLIS, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F08-24020
IN THE 283RD JUDICIAL DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed a supplemental application including a new
ground for review on his application for a writ of habeas corpus in the 283rd Judicial District Court
of Dallas County and that the supplemental application was not ruled upon by this Court.  The
original application was filed in the trial court on March 8, 2011.  Relator alleges that he filed two 

2
supplemental applications alleging new grounds, one in July 2011, and the other in December 2011. 
This Court received the writ application and record on May 29, 2012.  That record included the
original application and the July supplemental application, but not the December supplemental
application. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, which may be made by: submitting the missing
December supplemental application or stating that Relator did not file a supplemental application
for habeas corpus in December 2011 in this cause number. 
	This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: February 27, 2013
Do not publish